DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Derek Martin on February 8, 2021.
The application has been amended as follows: 
1.  (Currently Amended)  An apparatus comprising:
	at least one processor;
	a memory coupled to the at least one processor;
	a plurality of accelerators deployed to a plurality of programmable devices; and
	an accelerator deployment tool residing in the memory and executed by the at least one processor, the accelerator deployment tool detecting availability of a new programmable device, determining when a first of the plurality of accelerators in a first of the plurality of programmable devices is a better match to the new programmable device than to the first programmable device, wherein the accelerator deployment tool determines the first accelerator is a better match to the new programmable device by comparing a feature set for the new programmable device with resource requirements for the first acceleratorand when the new programmable device is higher in a defined hierarchy of availability criteria than the first programmable device, wherein the defined hierarchy of availability criteria comprises, from highest priority to lowest priority:  same processor; same server; same server group; same private cloud; and public cloud, and in response, automatically generating a new image for the first  that is used to program programmable logic on the new programmable device, deploying the new image on the new programmable device by programming the programmable logic on the new programmable device to generate a second accelerator, changing references to the first accelerator to reference instead the second accelerator, and casting the first accelerator out of the first programmable device.
2.  (Original)  The apparatus of claim 1 wherein the plurality of programmable devices each comprises an Open Coherent Accelerator Processor Interface (OpenCAPI).
3-4.  (Cancelled)
5.  (Previously Presented)  The apparatus of claim 1 wherein the feature set for the new programmable device comprises a plurality of digital features that are programmable and at least one fixed feature.
6.  (Original)  The apparatus of claim 5 wherein the feature set for the new programmable device further comprises at least one analog feature that is programmable.
7.  (Original)  The apparatus of claim 5 wherein the plurality of digital features comprises at least two of the following:
	logic blocks;
	flip-flops;
	memory;
	input/output (I/O) blocks;
	processors; and
	network interfaces.
8.  (Original)  The apparatus of claim 7 wherein the plurality of digital features further comprises at least two of the following:
	digital signal processing (DSP) slices;
	multipliers;
	high-speed I/O logic;
	transceivers;
	Ethernet media access controls (MACs);

	external memory controllers.
9.  (Currently Amended)  The apparatus of claim 1 wherein the first accelerator is a better match to the new programmable device when the feature set for the new programmable device better satisfies the resource requirements for the first accelerator based on 

	highest usage of resources






10.  (Currently Amended)  An apparatus comprising:
	at least one processor;
	a memory coupled to the at least one processor;
	a plurality of accelerators deployed to a plurality of programmable devices that each has a corresponding feature set that comprises:
		an Open Coherent Accelerator Processor Interface (OpenCAPI);
	a plurality of digital features that are programmable comprising:
	logic blocks;
	memory;
	input/output (I/O) blocks;
	processors; and
	network interfaces;
	at least one fixed feature; and
	at least one analog feature that is programmable;
and when the new programmable device is higher in a defined hierarchy of availability criteria than the first programmable device, wherein the defined hierarchy of availability criteria comprises, from highest priority to lowest priority:  same processor; same server; same server group; same private cloud; and public cloud, and based on highest usage of resources, and in response, automatically generating a new image for the first accelerator for the new programmable device that is used to program programmable logic on the new programmable device, deploying the new image on the new programmable device by programming the programmable logic on the new programmable device to generate a second accelerator, changing references to the first accelerator to reference instead the second accelerator, and casting the first accelerator out of the first programmable device








11.  (Original)  The apparatus of claim 10 wherein the plurality of digital features further comprises at least one of the following:
	digital signal processing (DSP) slices;

	high-speed I/O logic;
	transceivers;
	Ethernet media access controls (MACs);
	bus controllers; and
	external memory controllers.

12.  (Currently Amended)  A method for deploying an accelerator, the method comprising:
	providing a plurality of accelerators deployed to a plurality of programmable devices;
	detecting availability of a new programmable device;
	determining when a first of the plurality of accelerators in a first of the plurality of programmable devices is a better match to the new programmable device than to the first programmable device, wherein determining the first accelerator is a better match to the new programmable device comprises comparing a feature set for the new programmable device with resource requirements for the first acceleratorand when the new programmable device is higher in a defined hierarchy of availability criteria than the first programmable device, wherein the defined hierarchy of availability criteria comprises, from highest priority to lowest priority:  same processor; same server; same server group; same private cloud; and public cloud, and in response:
	automatically generating  a new image for the first accelerator for the new programmable device that is used to program programmable logic on the new programmable device;
	deploying the new image on the new programmable device by programming the programmable logic on the new programmable device to generate a second accelerator;
	changing references to the first accelerator to reference instead the second accelerator; and
	casting the first accelerator out of the first programmable device.
13.  (Original)  The method of claim 12 wherein the plurality of programmable devices each comprises an Open Coherent Accelerator Processor Interface (OpenCAPI).

16.  (Previously Presented)  The method of claim 12 wherein the feature set for the new programmable device comprises a plurality of digital features that are programmable and at least one fixed feature.
17.  (Original)  The method of claim 16 wherein the feature set for the new programmable device further comprises at least one analog feature that is programmable.
18.  (Original)  The method of claim 16 wherein the plurality of digital features comprises at least two of the following:
	logic blocks;
	flip-flops;
	memory;
	input/output (I/O) blocks;
	processors; and
	network interfaces.
19.  (Original)  The method of claim 18 wherein the plurality of digital features further comprises at least two of the following:
	digital signal processing (DSP) slices;
	multipliers;
	high-speed I/O logic;
	transceivers;
	Ethernet media access controls (MACs);
	bus controllers; and
	external memory controllers.


	highest usage of resources






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199